            Case MDL No. 2950 Document 111-1 Filed 06/11/20 Page 1 of 1




                               BEFORE THE UNITED STATES
                      JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

  IN RE: Paycheck Protection Program (“PPP”)          MDL Docket No. 2950
  Agent Fees Litigation


                                     SCHEDULE OF RELATED ACTIONS


                         Case Captions                              Court/Case No./Judge
Plaintiff: Aloha Accounting And Tax LLC
                                                                         D. Hawaii
Defendants: First Hawaiian Bank; Bank Of Hawaii; Central
                                                                       1:20-cv-00254
    Pacific Bank; Hawaiian Electric, Inc., dba American Savings
                                                                      Hon. Jill A. Otake
    Bank; Kabbage, Inc.
Plaintiff: Fruci & Associates, PS                                        W.D. Wash.
                                                                        2:20-cv-00864
Defendants: A10 Capital LLC; First Interstate BancSystem;
                                                                   Hon. Ricardo S. Martinez
    KeyBank N.A.; Mountain West Bank; Numerica Credit
    Union; Sound Community Bank; State Bank Northwest; U.S.
    Bank, NA; Washington Trust Bank, Wells Fargo Bank, N.A.;
    Wheatland Bank, Inc.




JPML No. 2950: IN RE: Paycheck Protection                            NOTICE OF RELATED ACTIONS
Program (“PPP”) Agent Fees Litigation
                                                S-1
